                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

    ANTHONY ADKINS,                               )
                                                  )
              Plaintiff,                          )      Civil Action No. 5: 18-156-DCR
                                                  )
    V.                                            )
                                                  )
    KROGER LIMITED PARTNERSHIP I,                 )                JUDGMENT
                                                  )
              Defendant.                          )

                                      ***   ***   ***   ***

         In accordance with the Memorandum Opinion and Order entered this date, and the

Memorandum Opinions and Orders entered June 11, 2018 [Record No. 28] and December 17,

2018 [Record No. 44], and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is

hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Defendant Kroger Limited Partnership I with

respect to all claims asserted in this civil action by Plaintiff Anthony Adkins.

         2.       This action is DISMISSED and STRICKEN from the Court’s docket.

         3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                              -1-
 
    Dated: December 28, 2018.




 




                                -2-
 
